NOTE: This order is nonprecedential
United States Court of AppeaIs
  for the FederaI Circuit
DARRON L. HARPE,
Petiti0ner,
V.
DEPARTMENT OF THE NAVY,
Resp0ndent.
2011-3111
Petition for review of the Merit SySteme Pr0tecti0n
Board in case no. AT0731110186-I-1.
ON MOTION
ORDER
Darron L. Harpe moves for leave to proceed in forma
pauper1s.
Upon consideration thereof
IT IS ORDERED THA'I`f
The motion is granted

HARPE V. NAVY
2
FOR THE COURT
HAY 0 9 2011 /S/ Jan H@rba1y;
D'ate
cc: Darr0n L. Harpe
S
El1en M. Lynch, ESq.
Jan Horbaly
C1erk
F l..ED
U.S.COURT F FOR
 FE.,S,rf2;ee,
HAY 0 9 2011
IAl|BIBAI.Y
C|.ElI(
do